Citation Nr: 9911528	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  90-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for status post-
operative left shoulder (major), with multiple subluxations, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1984 to October 
1985.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  
The veteran has since moved to Hawaii, and the VARO with 
current jurisdiction is Honolulu.

The VARO in the initial rating in 1985, granted service 
connection and assigned a 20 percent rating for the veteran's 
left shoulder disability.  In 1988, the RO proposed to and 
then reduced the rating to 10 percent with which the veteran 
disagreed. 

The VARO later restored the 20 percent rating for that entire 
interim period of time, established a temporary total rating 
under 38 C.F.R. § 4.30 for a period of several months in 
1989, and then reassigned the 20 percent rating effective 
July 1, 1989.  The RO also denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  

The veteran was informed of the restoration of 20 percent for 
the left shoulder disability, which was considered by the 
VARO to be a substantial grant of her then appeal.  

The appellant subsequently filed a Notice of Disagreement 
with the 20 percent rating assigned at that time, and it is 
from this that the current appeal is taken.  




Accordingly, the current appeal is not from the initial 
rating decision and thus does not require separate 
consideration under provisions relating to a staged rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board remanded the case to the RO for further development 
and adjudicative action in August 1990.  The Board noted that 
it was not taking jurisdiction of the issue of entitlement to 
a total disability rating for compensation purposes on the 
basis of individual unemployability as the appellant had 
never filed a notice of disagreement with the denial of this 
benefit, nor had a substantive appeal been received as to 
this issue.  Additional rating decisions issued by the RO 
including affirmation of the prior denial of total disability 
benefits have never been followed by a notice of disagreement 
by the appellant.  Accordingly, the Board has limited its 
appellate review to the issue reported on the title page.


FINDINGS OF FACT

1.  Since surgery, the veteran has had fewer dislocations of 
the her left shoulder but still has some instability; the 
surgical scar is well-healed and not tender.

2.  The veteran's left (major) shoulder symptoms include 
limitation of some motions, pain on movement, instability and 
functional impairment more nearly approximating limitation of 
the arm midway between side and shoulder level but less than 
limitation to 25 degrees from the side or otherwise 
comparable to marked deformity/malunion or ankylosis causing 
her to be unable to reach mouth or head.

3.  The veteran's left shoulder disability hinders her in 
certain types of graphics work or when working overhead, but 
is not such that it renders her disability picture unusual or 
exceptional in nature, markedly interferes with employment or 
requires frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
status post-operative left shoulder (major), with multiple 
subluxations, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  






The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  



When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body or infection in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  


The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1998).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotation is 
normally at 90 degrees.

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable.  A maximum of 20 percent 
rating is assignable when there is nonunion with loose 
movement or when there is dislocation of the clavicle or 
scapula, major extremity under Code 5203. 

Pursuant to Diagnostic Code 5201, when there is limitation of 
arm motion at shoulder level, a 20 percent rating is 
assignable for the major shoulder/arm, with a 30 percent 
rating assignable when midway between shoulder and side, and 
a 40 percent rating assignable when limitation is to 25 
degrees from side.

Under Diagnostic Code 5202, impairment of the humerus (major 
extremity), when there is malunion, a 20 percent rating is 
assignable when moderate or a 30 percent rating is assignable 
when marked.  When there is recurrent dislocation of the 
humerus at the scapulohumeral joint, a 20 percent rating is 
assignable with infrequent episodes and guarding of movement 
at the shoulder, or 30 percent is assignable when there are 
frequent episodes with guarding of all arm movements.  Higher 
ratings are assignable under Code 5202 for fibrous union, 
nonunion (false flail joint) or loss of head (flail 
shoulder).  

For ankylosis of the scapulohumeral articulation (major 
extremity), under Code 5200, a 30 percent rating is 
assignable when favorable, abduction to 60 degrees, can reach 
mouth and head; a 40 percent rating is assignable when 
intermediate between favorable and unfavorable; and a 50 
percent rating is assignable when unfavorable, with abduction 
is limited to 25 degrees from the side.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

In addition, the Court has held that a separate, additional 
rating may be assigned if a veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

For comparative purposes, numerous prior VA outpatient and 
examination reports are in the file.  In service, the veteran 
fell as a basic trainee.  She was treated with a sling, but 
subsequently had several dislocations of the left 
glenohumeral joint.  

VA outpatient records show that she was involved in an 
automobile accident in 1988 or 1989 and was told that she had 
dislocated the left shoulder at that time.  She underwent a 
Bankhart shoulder surgical repair during VA hospital care in 
April-May 1989, and thereafter, started therapy.

The veteran submitted private physician's reports in 1990 
refer to herniated nucleus pulposus at L-4/L-5, and L5/S-1 
and radiation of pain into the lower extremities.  There was 
no notation that this involved the left shoulder although she 
indicated that this evidence was submitted with regard to 
increased disability compensation.

On VA examination in July 1990, the veteran stated that she 
was then in art school and had been since September 1986.  
She reported that she had had 3 more dislocations of the left 
shoulder since her 1989 surgery.  She complained of pain on 
motion, when cold or when there was a temperature change.  
She said she had stiffness in the mornings or after use.

On examination the left shoulder range of motion was 
abduction to 180 degrees, flexion of 160 degrees, internal 
rotation of 80 degrees and external rotation of 90 degrees.  
Sensory findings in the hand were normal; apprehension was 
positive.  Left shoulder instability was diagnosed.

Comparative X-ray of the left shoulder in July 1990 showed 
the humeral head to be in normal position with respect to the 
glenoid.  The osseous structures appeared normal.  The area 
of cortical irregularity near the greater tuberosity of the 
humeral head which had been seen on prior evaluations was no 
longer visible.  The acromioclavicular and glenohumeral 
joints were normal and there was no soft tissue 
calcification.

On VA examination in January 1995, the veteran stated that 
she had been working in silk screening from June 1991 to 
April 1992, and that since then, she had been working as an 
apartment manager.  She reported that the left shoulder 
dislocated, radiated pain, that she had several ruptured 
discs in her back and the right shoulder separated, and she 
had headaches.  With regard to her left shoulder, she 
complained of pain and stiffness along with radiation.  

On further inquiry, the veteran stated that she had been 
working as a silk screen press operator which required her to 
bring her arms forward into approximately 120 degrees of 
forward flexion which caused no instability but was painful.

On examination, there was no swelling.  Forward flexion was 
to 180 degrees, abduction was to 180 degrees, external 
rotation was to 40 degrees, and on internal rotation, the 
thumb could be brought behind the back to the mid-scapular 
level.  Extension was to 45 degrees.  Motor strength of the 
shoulder girdle including the rotator cuff muscles was 5/5.  
Impingement I and II tests were negative.  




Apprehension test with the arm in 90 degrees of abduction and 
90 degrees of external rotation was positive for pain and 
minimal sensation of instability.  Sulcus test was negative 
as were anterior and posterior drawer tests. 

X-rays showed that the glenohumeral joint was reduced without 
evidence of joint degeneration or other abnormalities.  On 
the axillary view, there was minimal erosion of the anterior 
glenoid rim without Hill-Sachs lesion in the humeral head.  
Assessment was recurrent left shoulder instability, status 
post traumatic anterior dislocation.  

On special fee-basis orthopedic examination in Hawaii in 
August 1998, the veteran stated that she was left handed, and 
a graphic artist and property manager.  She gave a detailed 
history of the inservice injury and ultimate surgery in 1988 
by VA, since which she said she had had increased pain but 
decreased numbers of dislocations.  However, she said that 
she still had some dislocations at times.  

On examination, the veteran complained of left arm and 
shoulder pain.  She said that she had spasms in the left arm 
when trying to do fine motor control such as using a computer 
mouse, and this was a problem since she was trained as a 
graphic artist and had to use the computer mouse a lot.  She 
was also unable to work overhead for any period of time.  She 
said that she currently used her right arm for most of her 
computer work, but was unable to do the fine detail that she 
was able to do prior to the injury.  She reported that the 
left shoulder would subluxate about 3 times a year, and that 
this usually occurred with overhead activity but could occur 
at night when sleeping.  

On examination, the veteran said she worked doing computer 
web sites and property managing.  She noted that she had been 
trained as a graphic artist and was no longer able to do that 
work.  On examination, grip strength with the Jamar 
dynamometer showed the right side at 65 and 70 and the left 
side at 75 and 70.  The left arm showed a well-healed, 
nontender, 2 1/2" x 1/4", axillary incision of the left 
anterior shoulder.  

Tenderness was noted over the anterior shoulder and in the 
posterior shoulder capsule.  Range of motion of the left 
shoulder was flexion of 160 degrees with pain on further 
flexion, extension to 50 degrees, abduction to 160 degrees, 
adduction to 40 degrees, and internal and external rotation 
to 60 degrees with positive apprehension, re-dislocation and 
supraspinatus tests.  She had complaints of pain with 
internal rotation and posterior pressure.  There was minimal 
tenderness of the neck in the posterior cervical areas.   
Motor examination of both upper extremities was normal.  

The examiner concluded that the veteran's subjective 
complaints were consistent with the objective findings with 
regard to continued instability of the left shoulder.  He 
felt that she had an aspect of multi-directional instability 
which was not corrected with the Bankhart repair.  When the 
subluxations occurred, there was impingement on the nerve 
causing pain of the thumb and index fingers, making it 
difficult for her to do fine motor work.  

The veteran was noted to be capable of working but not of 
doing fine motor work as a graphic artist with the use of her 
left hand.  It was felt that further surgery might help, such 
as possible arthroscopic, open repair or shrinkage type of 
surgery.  The prognosis was felt to be fair to poor.  
Diagnostic impression was status post left shoulder Bankhart 
repair, with continued instability of the left shoulder, 
probably multi-directional, with symptoms of nerve entrapment 
when subluxation occurs.
Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for her left shoulder 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected left shoulder disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in part as a result of the 
prior Board remand, to include ongoing VA clinical reports as 
well as the recent fee-basis examination in Hawaii, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The veteran injured her left shoulder in service and has had 
recurrent dislocations ever since, even after having 
undergone surgical correction several years before.  As noted 
by the recent orthopedic examiner, even with the Bankhart 
procedure, she has had  evidence of multi-directional 
instability and pain, although the number of dislocations has 
diminished.  



The scar resulting from the surgical procedure is well healed 
and without functional impairment as might warrant a separate 
compensable rating.  Also, the Board notes that x-ray studies 
of the left shoulder have been negative for arthritis and 
even if such disorder were present, service connection has 
not been granted for arthritis.  Moreover, the appellant 
would be entitled to no more than the current 20 percent 
evaluation under diagnostic codes 500-5010.

The 20 percent now assigned under Code 5203 is the maximum 
assignable for a major extremity disability due to clavicle 
or scapula impairment in general.  However, there are some 
alternative schedular provisions which may be suitable.  For 
instance, under recurrent dislocation of the humerus at the 
scapulohumeral joint, a 30 percent rating is assignable when 
there are frequent episodes and guarding of all arm movements 
under Code 5202.  This actually might be a reasonably 
applicable code, except that the veteran does not now 
demonstrate such frequent episodes or guarding of all such 
movements, so more than the 20 percent now assigned would not 
be warranted thereunder and thus such change in Codes is not 
justifiable.   

The Board finds that the recent orthopedic assessment, 
showing complaints of pain on various shoulder motions is 
compelling.  The veteran is clearly unable to use her left 
upper extremity in any meaningful way above her head, and 
there are problems with fine control.  The pain must be 
considered with regard to functional limitations.

The Board finds that the current level of impairment 
analogously more nearly approximates that required for 
impairment of arm motion midway between side and shoulder 
level, thereby supporting a 30 percent rating under 
Diagnostic Code 5201.  


The left shoulder disability has not been found to include as 
a manifestation thereof, ankylosis of the scapulohumeral 
articulation, of nonunion or fibrous union of the humerus, or 
other clinical findings which would permit an evaluation in 
excess of 30 percent under any other Code provisions 
presently available.  Additionally, while the granted 30 
percent evaluation is not the maximum evaluation under 
Diagnostic Code 5201, the Board finds no basis upon which to 
predicate a higher evaluation on the basis of functional loss 
due to pain, weakened movement, incoordination, excess 
fatigability as no such clinical manifestations other than 
pain have been reported on examination and even if present 
would warrant no more than the level of impairment 
contemplated in the granted 30 percent evaluation.

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that cases, in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable, may be submitted to 
Central Office for advisory opinion.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity grades of disability.  
38 C.F.R. § 4.1.  

There is the veteran's documented medical history of 
treatment with no evidence of frequent inpatient care, and 
also termination of one kind of employment for others.

The RO did not formally consider whether the appellant's left 
shoulder disability per se warranted an increased evaluation 
on an extraschedular basis; however, as the Board noted 
earlier, the RO did consider the appellant's claim of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  In so 
doing the RO advised the appellant that it was not indicated 
that her case presented such an exceptional disability 
picture as to warrant the application of an extra-schedular 
evaluation by virtue of her left shoulder disability, her 
only service-connected disability.  The Board agrees with the 
RO that extraschedular evaluation is not warranted in the 
appellant's case.  The Board finds no basis upon which to 
predicate a referral of her case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an increased evaluation of 30 percent for 
status post-operative left shoulder (major), with multiple 
subluxations, is granted, subject to the regulatory criteria 
governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

